 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 1 of 15 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

DANIEL E. MOXHAM,

       Plaintiff,

v.                                           CASE NO.:

HOLMES REGIONAL MEDICAL
CENTER, INC.,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Daniel E. Moxham, by and through undersigned counsel, brings this action

against Defendant, Holmes Regional Medical Center, Inc., and in support of his claims states as

follows:

                                JURISDICTION AND VENUE

       1.      This is an action for violations of the Family and Medical Leave Act of 1993, as

amended, 29 U.S.C. § 2601 et seq. (“FMLA”), the Americans with Disabilities Act of 1990, as

amended (“ADA”), 42 U.S.C. § 12101 et seq., and the Florida Civil Rights Act of 1992, as

amended (“FCRA”), Fla. Stat. § 760.01 et seq., and the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 621 et seq.

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

2601 et seq.

       3.      Venue is proper in the Middle District of Florida, because all of the events giving

rise to these claims occurred in Brevard County, Florida.
 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 2 of 15 PageID 2




                                             PARTIES

       4.      Plaintiff is a resident of Brevard County, Florida, and he worked at Holmes

Regional Medical Center, Inc., in Melbourne, in Brevard County for Defendant.

       5.      Defendant operates a full service hospital in Brevard County, Florida.

                                  GENERAL ALLEGATIONS

       6.      This is an action to recover damages suffered by Plaintiff while employed by

Defendant, when Defendant interfered with Plaintiff’s rights under the FMLA and retaliated

against Plaintiff for exercising these same rights.

       7.      At the time of these events, Plaintiff was an employee of Defendant, and he

worked at least 1250 hours in the 12 months preceding his request for leave under the FMLA.

       8.      Thus, Plaintiff is an “eligible employee” within the meaning of the FMLA, 29

U.S.C. § 2611(2).

       9.      Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C. §

2611(4).

       10.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the ADEA.

       11.     At all times material hereto, Defendant employed twenty (20) or more employees.

Thus, Defendant is an “employer” within the meaning of the ADEA.

       12.     At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of the ADA.

       13.     At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of the FCRA, Fla. Stat. § 760.02(7).

       14.     Plaintiff has satisfied all conditions precedent, or they have been waived.



                                              2
 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 3 of 15 PageID 3




       15.     Plaintiff has retained the undersigned attorneys and agreed to pay them a fee.

       16.     Plaintiff requests a jury trial for all issues so triable.

                                                FACTS

       17.     Plaintiff began working for Defendant as a Senior Quality Trauma Analyst on or

around May 2018.

       18.     At all times relevant to the facts alleged in this Complaint, Plaintiff suffered from

a medical condition that qualified as a serious health condition within the meaning of the FMLA.

Specifically, Plaintiff has had issues with his spine and was due to schedule his fourth spinal

surgery.

       19.     Plaintiff is a qualified individual with a disability.

       20.     At the time of termination, Plaintiff was fifty-five years old.

       21.     Thus, Plaintiff is a member of a protected class on account of his age, and as such

benefits from the protections of the FCRA and ADEA.

       22.     Plaintiff is also a member of a protected class on account of his disability, and as

such benefits from the protections of the FCRA and ADA.

       23.     Plaintiff had been working with his physicians to schedule his surgery and had

informed Defendant that upon finalization of a date for the surgery, he would be submitting his

FMLA certification paperwork or requesting a leave of absence.

       24.     Defendant, through Doctor Tinti, preemptively placed Plaintiff on a Performance

Improvement Plan (“PIP”) on or about April 26, 2019, with a goal of completion in ninety days.

       25.     After placing Plaintiff on the PIP, Defendant terminated Doctor Tinti, and

Defendant did not follow up with Plaintiff regarding the PIP.




                                               3
 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 4 of 15 PageID 4




       26.    Defendant then placed Plaintiff under the supervision of Gaylen Tips who revived

the PIP on or about August 2, 2019, and extended it for another three months, approximately

November, knowing Plaintiff was in the process of scheduling surgery.

       27.    Instead of allowing Plaintiff the agreed upon time to meet the goals of the PIP,

which included subjective goals such as “using hair gel,” Defendant terminated Plaintiff on

September 27, 2019.

       28.    Instead of permitting Plaintiff to submit his FMLA paperwork or request a leave

of absence pursuant to the ADA and the FCRA, Defendant terminated Plaintiff and, at the time

of his firing, the two personnel that communicated his termination to Plaintiff were aware of and

knew about Plaintiff’s intention to submit his FMLA certification and/or request a leave of

absence pursuant to the ADA.

       29.    Plaintiff had completed the FMLA certification paperwork and attempted to turn

it in on the day of his termination but Defendant would not accept the paperwork.

       30.    Instead, Plaintiff submitted the FMLA certification paperwork to Defendants

Human Resources. The request was denied.

       31.    Defendant denied Plaintiff’s request for a leave of absence pursuant to the ADA

and the FCRA.

       32.    On or about September 27, 2019, Plaintiff’s employment was terminated for his

impending need for FMLA protected leave request, or an ADA leave of absence, that should

have been protected by the FMLA and the ADA.

       33.    Plaintiff’s employment was also terminated for his age in violation of the ADEA,

as other younger employees were not terminated for not attaining goals on their PIP prior to the

expected dates provided by Defendant.



                                            4
 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 5 of 15 PageID 5




        34.     Plaintiff exercised his rights under the FMLA by requesting leave to care for

himself, and in requesting a leave of absence pursuant to the ADA and the FCRA.

        35.     By terminating Plaintiff’s employment, Defendant violated Plaintiff’s rights under

the FMLA, the ADA, the FCRA, and the ADEA.

                               COUNT I – FMLA INTERFERENCE

        36.     Plaintiff realleges and readopts the allegations of paragraphs 1-9, 14-18, 23-30,

32, and 34-35 of this Complaint, as fully set forth herein.

        37.     Plaintiff required time off from work to care for himself, because he suffered from

a serious health condition within the meaning of the FMLA, requiring leave protected under the

FMLA.

        38.     By terminating Plaintiffs employment for needing FMLA protected leave, and

Plaintiff’s request for leave, Defendant interfered with Plaintiff’s FMLA rights, in violation of 29

U.S.C. §§ 2614(a)(1)(A) and 2615(a)(2).

        39.     Defendant’s actions were willful and done with malice.

        40.     Plaintiff was injured due to Defendant’s violations of the FMLA, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                (a)     That this Court enter a judgment that Defendant interfered with Plaintiff’s

                        rights in violation of the FMLA;

                (b)     An injunction restraining continued violation of the FMLA by Defendant;

                (c)     Compensation for lost wages, benefits, and other remuneration;

                (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position with back pay plus interest, pension rights and all benefits, or, in



                                                 5
 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 6 of 15 PageID 6




                        the alternative, the entry of a judgment under 29 U.S.C. §

                        2617(a)(1)(A)(i)(II), against Defendant and in favor of Plaintiff, for the

                        monetary losses that Plaintiff suffered as a direct result of Defendant’s

                        violations of the FMLA;

                (e)     Front pay;

                (f)     Liquidated Damages;

                (g)     Prejudgment interest on all monetary recovery obtained;

                (h)     All costs and attorney’s fees incurred in prosecuting these claims; and

                (i)     For such further relief as this Court deems just and equitable.

                               COUNT II – FMLA RETALIATION

        41.     Plaintiff realleges and readopts the allegations set forth in Paragraphs 1-9, 14-18,

23-30, 32, and 34-35 of this Complaint, as fully set forth herein.

        42.     Plaintiff required time off from work to care for himself, because he suffered from

a serious health condition within the meaning of the FMLA, requiring leave protected under the

FMLA.

        43.     Plaintiff engaged in protected activity under the FMLA by exercising and/or

attempting to exercise his FMLA rights.

        44.     Defendant retaliated against Plaintiff for engaging in protected activity under the

FMLA by terminating Plaintiffs employment.

        45.     Defendant’s actions were willful and done with malice.

        46.     Plaintiff was injured by Defendant’s violations of the FMLA, for which Plaintiff

is entitled to legal and injunctive relief.




                                              6
 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 7 of 15 PageID 7




       WHEREFORE, Plaintiff demands:

               (a)     That this Court enter a judgment that Defendant retaliated against Plaintiff

                       in violation of the FMLA;

               (b)     An injunction restraining continued violation of the FMLA by Defendant ;

               (c)     Compensation for lost wages, benefits, and other remuneration;

               (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                       position with back pay plus interest, pension rights and all benefits or, in

                       the alternative, entry of a judgment under 29 U.S.C. § 2617(a)(1)(A)(i)(II),

                       against Defendant and in favor of Plaintiff, for the monetary losses

                       Plaintiff suffered as a direct result of Defendant’s violations of the FMLA;

               (e)     Front pay;

               (f)     Liquidated Damages;

               (g)     Prejudgment interest on all monetary recovery obtained;

               (h)     All costs and attorney’s fees incurred in prosecuting these claims; and

               (i)     For such further relief as this Court deems just and equitable.

                                      COUNT III –ADA VIOLATION
                                    (DISABILITY DISCRIMINATION)

       47.     Plaintiff realleges and readopts the allegations of paragraphs 1-5, 12, 14-17, 19,

22-28, 31-32, and 34-35 of this Complaint, as though fully set forth herein.

       48.     Plaintiff is a member of a protected class under the ADA.

       49.     Plaintiff was subjected to disparate treatment by Defendant on the basis of his

disability, and/or perceived disability.




                                             7
 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 8 of 15 PageID 8




        50.     Specifically, Defendant failed or refused to engage in an interactive discussion

about accommodations, and subsequently denied Plaintiff a leave of absence as a reasonable

accommodation.

        51.     Defendant’s actions were willful and done with malice.

        52.     Plaintiff was injured due to Defendant’s violations of the ADA, for which

Plaintiff is entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter an injunction restraining continued violation of the

                        ADA;

                d)      Compensation for lost wages, including back pay with interest, benefits,

                        and other remuneration for violation of the Plaintiff’s civil rights;

                e)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                        in the alternative, front pay;

                f)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                g)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                h)      Punitive damages;

                i)      Prejudgment interest on all monetary recovery obtained.

                j)      All costs and attorney’s fees incurred in prosecuting these claims; and

                k)      For such further relief as this Court deems just and equitable.




                                                 8
 Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 9 of 15 PageID 9




                                   COUNT IV – ADA RETALIATION

        53.     Plaintiff realleges and readopts the allegations of paragraphs 1-5, 12, 14-17, 19,

22-28, 31-32, and 34-35 of this Complaint, as though fully set forth herein.

        54.     As a qualified individual with a disability whom Defendant knew or perceived to

be disabled, Plaintiff is a member of a protected class under the ADA.

        55.     Plaintiff engaged in protected activity under the ADA by requesting a leave of

absence as a reasonable accommodation.

        56.     Defendant retaliated against Plaintiff for engaging in protected activity under the

ADA by terminating Plaintiff’s employment.

        57.     Defendant’s actions were willful and done with malice.

        58.     The adverse employment action that Defendant took against Plaintiff was

material.

        59.     Plaintiff was injured due to Defendant’s violations of the ADA, for which he is

entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter a declaratory judgment against Defendant, stating

                        that Defendant interfered with Plaintiff’s rights under the ADA;

                d)      That this Court enter an injunction restraining continued violation of the

                        ADA;

                e)      Compensation for lost wages, including back pay with interest, benefits,

                        and other remuneration for violation of the Plaintiff’s civil rights;



                                                9
Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 10 of 15 PageID 10




                f)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                        in the alternative, front pay;

                g)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                h)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                i)      Punitive damages;

                j)      Prejudgment interest on all monetary recovery obtained.

                k)      All costs and attorney’s fees incurred in prosecuting these claims; and

                l)      For such further relief as this Court deems just and equitable.

                                     COUNT IV – ADEA VIOLATION

        60.     Plaintiff realleges and readopts the allegations of paragraphs 1-5, 10-11, 14-17,

20-21, 23-27, 33, and 35 of this Complaint, as though fully set forth herein.

        61.     As an individual who is over forty years of age, Plaintiff is a member of a

protected class under the ADEA.

        62.     Plaintiff was subjected to disparate treatment based on her age.

        63.     Defendant’s actions were willful and done with malice.

        64.     Plaintiff was injured due to Defendant’s violations of the ADEA, for which

Plaintiff is entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      An injunction restraining continued violation of the ADEA;

                d)      Compensation for lost wages, benefits, and other remuneration;



                                                10
Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 11 of 15 PageID 11




                e)      Reinstatement of Plaintiff to a position comparable to her prior position

                        with back pay plus interest, or in the alternative, front pay;

                f)      Liquidated damages in an amount equal to Plaintiff’s total damages;

                g)      Prejudgment interest on all monetary recovery obtained.

                h)      All costs and attorney’s fees incurred in prosecuting these claims; and

                i)      For such further relief as this Court deems just and equitable.

                                      COUNT V – FCRA VIOLATION
                                     (HANDICAP DISCRIMINATION)

        65.     Plaintiff realleges and readopts the allegations of paragraphs 1-5, 10-17, 19-28,

31-33, and 35 of this Complaint, as though fully set forth herein.

        66.     Plaintiff is a member of a protected class under the FCRA.

        67.     Plaintiff was subjected to disparate treatment on the basis of handicap, disability,

and/or perceived handicap/disability.

        68.     Defendant’s actions were willful and done with malice.

        69.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which

Plaintiff is entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a) A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      Compensation for lost wages, benefits, and other remuneration;

                d)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative, front pay;

                e)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                                                11
Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 12 of 15 PageID 12




                f)      Punitive damages;

                g)      Prejudgment interest on all monetary recovery obtained.

                h)      All costs and attorney’s fees incurred in prosecuting these claims; and

                i)      For such further relief as this Court deems just and equitable.

                                COUNT VI—FCRA VIOLATION
                         (DENIAL OF REASONABLE ACCOMMODATION)

        70.     Plaintiff realleges and readopts the allegations of Paragraphs 1-5, 10-17, 19-28,

31-33, and 35 of this Complaint, as though fully set forth herein.

        71.     Plaintiff has a handicap, or was perceived by Defendant as having a handicap.

        72.     Defendant failed to provide Plaintiff with a reasonable accommodation for

handicap, and shortly thereafter, terminated Plaintiff’s employment.

        73.     Defendant’s actions were willful and done with malice.

        74.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which

Plaintiff is entitled to legal and injunctive relief.

                WHEREFORE Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issues and that this Court take jurisdiction over the case;

                c)      An injunction restraining continued violation of       the law enumerated

                        herein;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative, front pay;

                f)      Compensatory damages, including emotional distress, allowable at law;

                g)      Punitive damages;

                                                12
Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 13 of 15 PageID 13




                h)      Prejudgment interest on all monetary recovery obtained;

                i)      All costs and attorney’s fees incurred in prosecuting these claims; and

                j)      For such further relief as this Court deems just and equitable.

                                  COUNT VII – FCRA RETALIATION

        75.     Plaintiff realleges and readopts the allegations of paragraphs 1-5, 10-17, 19-28,

31-33, and 35 of this Complaint, as though fully set forth herein.

        76.     Plaintiff is a member of a protected class under the FCRA.

        77.     Plaintiff engaged in protected activity under the FCRA by requesting an

accommodation.

        78.     Defendant retaliated against Plaintiff for engaging in protected activity under the

FCRA.

        79.     Specifically, Defendant failed or refused to engage in an interactive discussion

about accommodations, and subsequently denied Plaintiff a reasonable accommodation that

would have permitted Plaintiff to perform all of the essential functions of Plaintiff’s job with

Defendant.

        80.     Defendant’s actions were willful and done with malice.

        81.     Defendant took material adverse action against Plaintiff.

        82.     Plaintiff was injured by Defendant’s violations of the FCRA, for which Plaintiff is

entitled to legal and injunctive relief.

                WHEREFORE, Plaintiff demands:

                a) A jury trial on all issues so triable;

                b) That process issue and that this Court take jurisdiction over the case;




                                              13
Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 14 of 15 PageID 14




             c)      That this Court enter a declaratory judgment against Defendant, stating

                     that Defendant retaliated against Plaintiff for exercising rights under the

                     FCRA;

             d)      Compensation for lost wages, benefits, and other remuneration;

             e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                     position, with back pay plus interest, pension rights, and all benefits;

             f)      Front pay;

             g)      Any other compensatory damages, including emotional distress, allowable

                     at law;

             h)      Punitive damages;

             i)      Prejudgment interest on all monetary recovery obtained.

             j)      All costs and attorney’s fees incurred in prosecuting these claims; and

             k)      For such further relief as this Court deems just and equitable.

                                       JURY TRIAL DEMAND

     Plaintiff demands trial by jury as to all issues so triable.

     Dated this 10th day of November, 2020.

                                             Respectfully submitted,


                                             /s/ Brandon J. Hill
                                             BRANDON J. HILL
                                             Florida Bar Number: 0037061
                                             Direct Dial: 813-337-7992
                                             AMANDA E. HEYSTEK
                                             Florida Bar Number: 0285020
                                             Direct Dial: 813-379-2560
                                             WENZEL FENTON CABASSA, P.A.
                                             1110 N. Florida Avenue, Suite 300
                                             Tampa, Florida 33602
                                             Main Number: 813-224-0431

                                            14
Case 6:20-cv-02079-CEM-DCI Document 1 Filed 11/10/20 Page 15 of 15 PageID 15




                                   Facsimile: 813-229-8712
                                   Email: bhill@wfclaw.com
                                   Email: aheystek@wfclaw.com
                                   Email: aketelsen@wfclaw.com
                                   Attorneys for Plaintiff




                                  15
